** COUNTY REAPPORTIONMENT — STATUTE REQUIREMENTS ** MAY A BOARD OF COUNTY COMMISSIONERS, FOR PURPOSES OF ORDERLY ADMINISTRATION OF ELECTION PRECINCTS, OR FOR OTHER REASONS, REAPPORTION ITSELF AT ANY TIME OTHER THAN THAT REQUIRED BY LAW, I.E., DECENNIALLY ? 19 Ohio St. 321 [19-321] LIMITS A BOARD OF COUNTY COMMISSIONERS TO REAPPORTION THE COUNTY ONLY WITHIN ONE HUNDRED EIGHTY (180) CALENDAR DAYS FOLLOWING THE FOLLOWING RELEASE OF THE FEDERAL DECENNIAL CENSUS OR BY JANUARY 1 OF THE FIRST EVEN NUMBERED YEAR FOLLOWING THE OFFICIAL RELEASE OF THE FEDERAL DECENNIAL CENSUS, WHICHEVER OCCURS FIRST. CITE: 19 Ohio St. 321 [19-321], 51 Ohio St. 91 [51-91] — 51 Ohio St. 195 [51-195] (MARC EDWARDS)